FILED IN
                                                                                              PD-0547JD550-15
                                                                                   COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                          AUSTIN, TEXAS
                                                                                    Transmitted 8/7/2015 5:09:56 PM
      August 11, 2015                                                                Accepted 8/11/2015 2:11:53 PM
                                                                                                    ABEL ACOSTA
                                               PD-0547-15
                                                                                                            CLERK
   ABEL ACOSTA. CLERK                          PD-0548-15
                                               PD-0549-15
                                               PD-0550-15


                                           IN THE COURT OF
                                    CRIMINAL APPEALS OF TEXAS



      DAVID ALLEN RUSSELL                                                     APPELLANT


       v.



       THE STATE OF TEXAS                                                      APPELLEE


                         APPELLANT'S MOTION FOR EXTENSION OF TIME
                              TO FILE MOTION FOR REHEARING OF
                        DENIAL OF PETITION FOR DISCRETIONARY REVIEW


       TO THE HONORABLE JUDGES OF SAID COURT:



              COMES NOW Appellant, DAVID ALLEN RUSSELL, and pursuant to Rule 10.5(b) and
       Rule 79.6 of the Texas Rules of Appellant Procedure, and files this Motion to Extend Time to
       File Motion for Rehearing of Denial of Petition for Discretionary Review. In support of said
       motion, the Defendant would show as follows:

                                                      I.

              On January 29, 2015, the Court of Appeals for the Thirteenth District of Texas affirmed
       the judgment in David Allen Russell v. State of Texas, Cause Nos. 13-13-00372-CR, 13-13-
       00373-CR, 13-13-00374-CR, and 13-13-00375-CR. Defendant Russell filed a Petition for
       Discretionary Review on May 12, 2015. The Petition for Discretionary Review was refused on
       July 29, 2015.

                                                      II.

              The Motion for Rehearing for Denial of Petition for Discretionary Review is due on
       August 13, 2015. The Appellant has not requested previous extensions in which to file Motion.
       The undersigned counsel has spoken to the opposing counsel, John Rolater and he is not opposed
       to the motion.


       Motion for Extension of Time to File Motion for Rehearing                               Page 1
                                               III.

       Undersigned counsel is still in the process of reviewing the court's denial of Petition for

Discretionary Review. Additionally, undersigned counsel needs additional time to meet with

client who is incarcerated at Estelle Unit, located in Huntsville, Texas. Therefore, undersigned

counsel would request a 14 day extension to file Motion for Rehearing for Denial of Petition for

Discretionary Review to August 27,2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays the court grant this motion

and allow the Motion for Rehearing for Denial of Petition for Discretionary Review to be filed

on August 27, 2015.


                                             Respectfully submitted,

                                             DE LA GARZA LAW FIRM, PC




                                               s/ Rafael De La Garza
                                             RAFAEL DE LA GARZA
                                             TEXAS BAR CARD #00789251
                                             3941 Legacy Drive, Suite 204A 192
                                             Piano, TX 75023
                                             Telephone: 972-424-1234
                                             Facsimile: 866-405-5699
                                             COUNSEL FOR APPELLANT
                                             DAVID ALLEN RUSSELL




Motion for Extension of Time to File Motion for Rehearing                                  Page 2
                                 CERTIFICATE OF SERVICE



       This is to certify that a true and correct copy of the foregoing motion was delivered to
Collin County District Attorney's Office, 2100 Bloomdale Rd., McKinney, TX 75071, on this
the 7th day of August, 2015.


                                                s/ Rafael De La Garza
                                             Rafael De La Garza




Motion for Extension of Time to File Motion for Rehearing                                   Page 3